DETAILED ACTION
This communication responsive to the applicant’s amendment filed on 07/15/2022. Claims 1-15 are pending and are directed towards Unauthorized Communication Detection Apparatus and Recording Medium.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception module configured to…, a transmission module configured to…, an acquisition module configured to…, a determination module configured to…, a transmission control module configured to…, a notification module configured to…, a first generation module configured to…, a second generation module configured to…” in claims 1-14. The structures for these modules can be found in Figs 4, 12 and 13, and specification pages 10-11, 25-26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “based on a parameter for extending an application range of a specific learning model among a plurality of learning models relating to a feature amount of a learning data group” which is vague and not clear. It is not understood what is meant by “a parameter for extending an application range”. For purpose of examination, and in light of Fig. 16 and corresponding paragraphs, examiner interpreted the parameter as a time dependent parameter compared to packet size distribution and data volume per session that varies according to various state transitions. 
Claims 2-14 are rejected by dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 2007/0074272 A1 in view of Ono et al. WO 2016/147403 A1 (hereinafter Ono)

As per claims 1 and 15, Watanabe teaches an unauthorized communication detection apparatus (a technique for accomplishing a detection of, and protection against, an illegitimate intrusion to a network. Watanabe, para [0002]), comprising: 
a reception module configured to receive operational data from a transmission source (the network security apparatus has a learning port (i.e., the second port) and to equip a function for learning by importing the first telecommunication information (i.e., the current information) received in real time by the first port which provides a usual service. Watanabe, para [0027]); 
a transmission module configured to transmit the operational data received by the reception module to a destination (the network interface 1012 and the network service port. Watanabe, Fig. 2 elements 1012); 
calculating a score for determining whether the operational data is involved in unauthorized communication, based on a parameter for extending an application range of a specific learning model among a plurality of learning models relating to a feature amount of a learning data group and on a specific feature amount corresponding to the specific learning model among a plurality of feature amounts of the operational data received by the reception module (The packet analysis unit 1002 carries out processing such as recognition of the current packet P1 and accumulated packet P2 as respective packets, extraction of necessary information from the respective packets, assembly of a session, recognition of upper level protocol data, et cetera. Watanabe, para [0071]) (The time non-sensitive items (i.e., time independent items) are items used for performing a statistical correlation analysis not including an elapsed time, such as a probability of occurring value of a specific field of the telecommunication information, a probability of various state transitions, or a packet size distribution and data volume per session […]The items dependent on time (i.e., time dependent items) are items requiring a time sensitive and those of time correlations requiring a time series analysis, such as the number of packets, or sessions, et cetera, per unit of time, and various frequencies (e.g., a frequency of accesses per addressee or transmitter, a frequency of usages per service, usage time bands, and an extremely high or low frequency of accesses), et cetera. The historical telecommunication information was not taken at the current clock time and a replay speed is not the same as a real time processing speed and therefore it is necessary to separate it from the current information which is handled based on the actual clock time […]a control of allocating a resource to a learning of the historical second telecommunication information when a volume of the current first telecommunication information is small enables a shortening of a learning time for learning the historical second telecommunication information without influencing the usual service. Watanabe, para [0033]-[0038]); 
a determination module configured to calculate the score by the determination expression based on the plurality of learning models, the plurality of feature amounts, and the correction value acquired by the acquisition module, and determine whether the operational data is involved in unauthorized communication based on the calculated score (The variable extraction unit 1004 extracts, from the current packet P1 and accumulated packet P2, variables required for an anomaly judgment by a later described anomaly judgment unit 1010 and anomaly judgment unit 1110. Watanabe, para [0073]) (The statistical analysis unit 1008 performs a statistical analysis of indicators required by the later stage anomaly judgment unit 1010; and calculates not only each variable received from the distribution multiplexer unit 1007 but also a correlation between a plurality of variables. The anomaly judgment unit 1010 judges whether the value calculated by the statistical analysis unit 1008 is normal or abnormal according to the "evaluation indicator values and threshold values". Watanabe, para [0112]-[0113]); and 
a transmission control module configured to control the transmission of the operational data performed by the transmission module based on a determination result obtained by the determination module (if the result of the anomaly judgment shows a normality, transmits the received packet to the transmission network interface 1012. If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]).
Watanabe does not explicitly teach an acquisition module configured to acquire a correction value for correcting a determination expression. 
However, Ono teaches an acquisition module configured to acquire a correction value for correcting a determination expression (The importance is a coefficient weighted to the evaluation score of the degree of coincidence. For example, when the value of the signature ID completely matches between the new incident information and the past incident information, a calculation of 1.0 × 0.95 = 0.95 is performed. Similar calculations are performed for other items, and the product values of all items are added to obtain the value of the degree of association between new incident information and past incident information. Ono, para [0016])( First, in S161, the incident information evaluation unit 160 calculates the degree of association between new incident information and one past incident information. And incident information evaluation part 160 repeats the process of S161 until the relevance degree with new incident information is calculated about all the past incident information memorize | stored in the past incident information storage device T3 (S162). Ono, para [0036])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Watanabe in view of Ono. One would be motivated to do so, to get an accurate calculated score to detect unauthorized communication. 

As per claim 2, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, wherein, when the determination result indicates that the operational data is involved in unauthorized communication, the transmission control module blocks the operational data that has been determined as being involved in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]) (determines whether or not the aforementioned current packet P1 is illegitimate for detection and blocking of an illegitimate access to the information processing apparatus. Watanabe, para [0056]).

As per claim 3, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 2, wherein the determination module is configured to determine the operational data as data involved in unauthorized communication when the score is lower than a first threshold value serving as a reference of the involvement in unauthorized communication (The anomaly judgment unit 1010 judges whether or not the value relating to the current packets P1 calculated at the statistical analysis unit 1008 is normal by using the "evaluation indicator values and threshold values" Va. Watanabe, para [0094]), and 
wherein the transmission control module is configured to block the operational data that has been determined as being involved in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]) (determines whether or not the aforementioned current packet P1 is illegitimate for detection and blocking of an illegitimate access to the information processing apparatus. Watanabe, para [0056]).

As per claim 4, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 2, further comprising a notification module configured to notify the determination result when the determination result indicates that the operational data is involved in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]).

As per claim 5, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 2, wherein the determination module is configured to output to the transmission control module the feature amount of the operational data that has been determined as the data involved in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113])., and 
wherein the transmission control module is configured to block the operational data that has been determined as being involved in unauthorized communication based on the feature amount of the operational data that has been determined as the data involved in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]) (determines whether or not the aforementioned current packet P1 is illegitimate for detection and blocking of an illegitimate access to the information processing apparatus. Watanabe, para [0056]).

As per claim 6, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, further comprising a notification module configured to notify the determination result, wherein the transmission control module is configured to output, when the determination result indicates a possibility of involvement in unauthorized communication, the operational data that has been determined as being possibly involved in unauthorized communication to the transmission module, and wherein the notification module is configured to notify the determination result when the determination result indicates the possibility of the involvement in unauthorized communication (If the judgment shows an abnormality, discards the aforementioned packet and also feeds back the information about the session including this packet to the signature type intrusion detection unit 1003 as illegitimate access pattern information Vs and registers it therewith for discarding the packets which belongs to the same session and follows this packet. Watanabe, para [0113]).

As per claim 8, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, wherein the transmission control module is configured to output, when the determination result does not indicate involvement in unauthorized communication, the operational data that has been determined as not being involved in unauthorized communication to the transmission module (if the result of the anomaly judgment shows a normality, transmits the received packet to the transmission network interface 1012. Watanabe, para [0113]).

As per claim 10, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, wherein the determination module is configured to calculate the score of the operational data by the determination expression every time the operational data is received (having received a current packet P1 (or an accumulated packet P2) from the network service port PS (or a learning port PL) (step S1000), the packet analysis unit 1002 analyzes the aforementioned packet (step S1001), the signature type intrusion detection unit 1003 performs an intrusion detection (step S1004), the variable extraction unit 1004 performs a variable extraction (step S1005) and the variable processing unit 1005 (or the variable processing unit 1105) performs a variable processing according to the category of a variable (step S1006). Then, the statistical analysis unit 1008 (or the statistical analysis unit 1108) carries out a statistical analysis for an anomaly judgment (step S1009) and the anomaly judgment unit 1010 (or the anomaly evaluation table 1011) carries out an anomaly judgment (step S1010). Watanabe, para [0124][0125] and Fig. 6).

As per claim 11, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 10, further comprising a first generation module configured to generate a first in-communication information piece relating to a cumulative feature amount during communication of the operational data (The packet analysis unit 1002 carries out processing such as recognition of the current packet P1 and accumulated packet P2 as respective packets, extraction of necessary information from the respective packets, assembly of a session, recognition of upper level protocol data, et cetera. Watanabe, para [0071]) (The time non-sensitive items (i.e., time independent items) are items used for performing a statistical correlation analysis not including an elapsed time, such as a probability of occurring value of a specific field of the telecommunication information, a probability of various state transitions, or a packet size distribution and data volume per session. Watanabe, para [0033]), 
wherein the first generation module is configured to update, regarding an operational data group obtained after first-arrival operational data is received until latest operational data is received, the first in-communication information piece every time the operational data is received (A second aspect of the present invention is to provide a control method for use in a network security apparatus for monitoring telecommunication information flowing through a network and carrying out detection of, and/or protection from, an illegitimate intrusion to the network, comprising: a first process for accumulating second telecommunication information which flowed through the network in the historical; a second process for inputting first telecommunication information currently flowing through the network and the second telecommunication information in parallel. Watanabe, para [0025]), and 
wherein the determination module is configured to calculate the score of the latest operational data by the determination expression based on a latest first in-communication information piece updated by the first generation module (a third process for learning, from the first and/or second telecommunication information, judgment reference information used for an abnormality judgment which judges a presence or absence of an abnormality of the first telecommunication information by using a statistical method. Watanabe, para [0025]).

As per claim 12, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, further comprising a second generation module configured to generate the learning model (the learning unit creates the judgment reference information by learning the first and/or second telecommunication information. Watanabe, para [0024]), 
wherein the determination module is configured to calculate the score of the operational data by the determination expression based on the learning model generated by the second generation module, and determine based on the calculated score whether the operational data is involved in unauthorized communication (The learning unit 1015 calculates, and stores in the learning data table 1016, the "evaluation indicator values and threshold values" Va for the anomaly method judging whether a packet is normal or abnormal by using the statistical analysis data obtained from the statistical analysis unit 1013 and a method such as a regression analysis. Watanabe, para [0096]).

As per claim 13, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 12, further comprising a first generation module configured to generate a second in-communication information piece relating to a cumulative feature amount during communication of the learning data group (The packet analysis unit 1002 carries out processing such as recognition of the current packet P1 and accumulated packet P2 as respective packets, extraction of necessary information from the respective packets, assembly of a session, recognition of upper level protocol data, et cetera. Watanabe, para [0071]) (The time non-sensitive items (i.e., time independent items) are items used for performing a statistical correlation analysis not including an elapsed time, such as a probability of occurring value of a specific field of the telecommunication information, a probability of various state transitions, or a packet size distribution and data volume per session. Watanabe, para [0033]), 
wherein the first generation module is configured to update, regarding the learning data group obtained after first-arrival learning data is received until latest learning data is received, the second in-communication information piece every time the learning data is received (A second aspect of the present invention is to provide a control method for use in a network security apparatus for monitoring telecommunication information flowing through a network and carrying out detection of, and/or protection from, an illegitimate intrusion to the network, comprising: a first process for accumulating second telecommunication information which flowed through the network in the historical; a second process for inputting first telecommunication information currently flowing through the network and the second telecommunication information in parallel. Watanabe, para [0025]) and
wherein the second generation module is configured to determine the learning model, when communication of the learning data group has been finished, based on a latest second in-communication information piece updated by the first generation module (The learning unit 1015 calculates, and stores in the learning data table 1016, the "evaluation indicator values and threshold values" Va for the anomaly method judging whether a packet is normal or abnormal by using the statistical analysis data obtained from the statistical analysis unit 1013 and a method such as a regression analysis. Watanabe, para [0096]).

As per claim 14, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 1, wherein the transmission module is configured to transmit the operational data to the destination in a wireless communication segment (The network interface 1001 and transmission network interface 1012 input and output the current packet P1 currently flowing through the LAN 12 by way of the network service port PS [using wireless communication is well know]. Watanabe, para [0066]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 2007/0074272 A1 in view of Ono et al. WO 2016/147403 A1 (hereinafter Ono) and further in view of Koide et al. US 2016/0323305 A1 (hereinafter “Koide”)

As per claim 7, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 6. Watanabe does not explicitly teach wherein the determination module is configured to determine the operational data as being possibly involved in unauthorized communication when the score is equal to or higher than a first threshold value serving as a reference of the involvement in unauthorized communication and lower than a second threshold value being higher than the first threshold value and serving as a reference of possibility of the involvement in unauthorized communication.
However, Koide teaches wherein the determination module is configured to determine the operational data as being possibly involved in unauthorized communication when the score is equal to or higher than a first threshold value serving as a reference of the involvement in unauthorized communication and lower than a second threshold value being higher than the first threshold value and serving as a reference of possibility of the involvement in unauthorized communication (the determination unit 257 applies a prescribed weighting to the total value, to calculate a “value indicating the degree of possibility of activity by malware” (called “possibility of malware activity” below), and if this value exceeds a prescribed threshold value, then the determination unit 257 determines that the terminal in question is carrying out unauthorized activity. Koide, para [0065])(a terminal having a possibility of malware activity of 0 to 49 is defined as a “clean terminal”, a terminal having a possibility of malware activity of 50 to 89 is defined as a “grey terminal”, and a terminal having a possibility of malware activity of 90 to 100 is defined as a “black terminal”. The possibility of malware activity and the definition “clean”, “grey” or “black” is displayed for each terminal, as a real-time report information, on a management screen (device list screen) of an administrator terminal. Koide, para [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Watanabe and Ono in view of Koide. One would be motivated to do so, to determine the unauthorized activity. (Koide, para [0005]) 

As per claim 9, Watanabe and Ono teach the unauthorized communication detection apparatus according to claim 8. Watanabe does not explicitly teach wherein the determination module is configured to determine that the operational data is uninvolved in unauthorized communication when the score is equal to or higher than a second threshold value serving as a reference of possibility of involvement in unauthorized communication.
However, Koide teaches wherein the determination module is configured to determine that the operational data is uninvolved in unauthorized communication when the score is equal to or higher than a second threshold value serving as a reference of possibility of involvement in unauthorized communication (the determination unit 257 applies a prescribed weighting to the total value, to calculate a “value indicating the degree of possibility of activity by malware” (called “possibility of malware activity” below), and if this value exceeds a prescribed threshold value, then the determination unit 257 determines that the terminal in question is carrying out unauthorized activity. Koide, para [0065])(a terminal having a possibility of malware activity of 0 to 49 is defined as a “clean terminal”, a terminal having a possibility of malware activity of 50 to 89 is defined as a “grey terminal”, and a terminal having a possibility of malware activity of 90 to 100 is defined as a “black terminal”. The possibility of malware activity and the definition “clean”, “grey” or “black” is displayed for each terminal, as a real-time report information, on a management screen (device list screen) of an administrator terminal. Koide, para [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Watanabe and Ono in view of Koide. One would be motivated to do so, to determine the authorized and unauthorized activities based on threshold values. (Koide, para [0005]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Yen et al. US 9,049,221 B1 directed to detecting suspicious web traffic from an enterprise network.
B. Giaconi US 2020/0175161 A1 directed to Multi factor network anomaly detection.
C. Gupta et al. US 2016/0261465 A1 directed to behavioral analysis to automate direct and indirect local monitoring of internet of things device health. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492